RENDERED: JULY 9, 2021; 10:00 A.M.
                          NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals

                              NO. 2020-CA-0845-MR

DEPORRES R. THOMPSON                                                 APPELLANT


                APPEAL FROM MARION CIRCUIT COURT
v.            HONORABLE SAMUEL TODD SPALDING, JUDGE
                      ACTION NO. 19-CR-00174


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: DIXON, KRAMER, AND LAMBERT, JUDGES.

LAMBERT, JUDGE: Deporres R. Thompson has appealed from his conviction by

the Marion Circuit Court for first-degree possession of a controlled substance

(methamphetamine and cocaine) and for tampering with physical evidence.

Thompson entered a guilty plea conditioned upon his right to appeal the circuit

court’s ruling on his motion to suppress evidence seized from his vehicle. Finding

no error or abuse of discretion, we affirm.
              In September 2019, the Marion County grand jury returned a 10-count

indictment against Thompson, charging him with several drug-related and driving

offenses as well as for being a first-degree persistent felony offender. The

indictment specifically charged that he had been in possession of a firearm while

trafficking in various controlled substances.1 The charges arose from events that

took place in the early hours of June 23, 2019, on Fairgrounds Road in Lebanon,

Kentucky, and were detailed in the uniform citation completed by Officer Samuel

Knopp of the Lebanon Police Department:

              On 6-23-19 at 0139 hrs subject was observed traveling on
              Fairgrounds continuously starting and stopping in the
              roadway. Subject pulled off and stopped in a lot before I
              could initiate my lights. As I approached the driver there
              was a strong odor of marijuana exiting from inside the
              vehicle. Driver who was identified as Deporres
              Thompson had red bloodshot eyes and slow sluggish
              speech. Thompson appeared drowsy and could not carry
              on or comprehend a conversation. Thompson advised
              that he is paralyzed from the stomach down. Due to his
              physical impairment the only field sobriety conducted
              was Lack of Convergence where subject showed signs of
              impairment. Right eye would not go to the center.
              Subjects information was [run] through dispatch where
              they advised that his operator license [was] suspended.
              Upon opening the driver door to place Thompson under
              arrest there was a prescription bottle prescribed to
              Thompson visible in the driver door. The bottle had a
              white powder residue inside. Located inside the ashtray
              was another prescription bottle prescribed to Thompson
              that also had a white powder inside that was field tested

1
 Firearms were located in the passenger side door pocket near Thompson’s girlfriend, Ashley
Yates, and in the left front pocket of the center rear passenger, Keion Wright.

                                             -2-
             and showed positive for cocaine. Located between the
             driver seat and center console was a black zipper bag
             containing a large amount of cash. EMS was contacted
             to transport Thompson to Springview Hospital for blood
             test and medical clearance. Once at the hospital Implied
             Consent was read. When asked to contact an attorney
             above advised “this is bullshit and he wasn’t taking any
             test,” and did not contact an attorney. Thompson
             refused. While waiting to be medically cleared,
             Thompson asked to contact an attorney. Phonebook and
             phone were provided. Thompson contacted his girlfriend
             instead. Once cleared from the hospital, hospital staff
             Jeremy Hunt assisted in loading Thompson into the
             cruiser. When getting Thompson into the cruiser his
             pants slid down and two large baggies fell onto the
             ground near the rear door. One bag was a large bag of
             suspected marijuana. The other bag contained a small
             bag of suspected marijuana, a bag of suspected crack
             cocaine, a bag of suspected powder cocaine, a bag of
             suspected methamphetamine and a bag containing
             numerous pills of different shapes and colors. Due to the
             large amount of cash and individual bags of assorted
             drugs, it is commonly known that drugs are being sold
             for profit. During the whole incident there was a strong
             odor of marijuana coming from Thompson’s person.

Thompson retained counsel and entered a plea of not guilty at his arraignment.

             In December 2019, Thompson moved to suppress the evidence seized

from his vehicle due to lack of reasonable suspicion of the officer. The court

scheduled a suppression hearing for later that month.

             The court held the suppression hearing on December 23, 2019.

Officer Knopp testified for the Commonwealth. He was patrolling the Fairground

Road area in the early morning hours of June 23, 2019. He came up behind a truck


                                        -3-
stopped in the middle of the roadway with its brake lights on that was starting and

stopping in the roadway. After it stopped a couple of times, the truck pulled into a

driveway. Officer Knopp rode past the truck, then turned around to go the other

direction to check on it. The truck had pulled out from the driveway and was

going in the other direction; it continued to stop and start in the roadway until it

pulled off into an open gravel lot. After the truck had stopped in the lot, Officer

Knopp pulled up next to it and got out. He activated his emergency equipment

because he thought the back end of his vehicle was too close to, and was sticking

out into, the roadway. He wanted to alert oncoming traffic. Officer Knopp

admitted that he intended to activate his lights before the truck pulled into the

gravel lot; it had stopped before he had the opportunity to do so.

             Officer Knopp went on to describe his observations and his interaction

with the people in the truck. As he approached the truck, Officer Knopp smelled

the odor of marijuana coming from the truck. He asked the driver for his license

and insurance, and he noticed the driver had red bloodshot eyes, sluggish speech,

and was extremely slow. He told individuals in the truck that he had stopped it

because he saw the truck starting and stopping in the roadway. He said they told




                                          -4-
him they understood why he would do that and that this exchange appeared on his

body camera.2

              On cross-examination, Officer Knopp agreed that he had completed a

citation that night based upon this incident and a police report later; he included

everything in his police report that occurred that night. He did not recall seeing

any other vehicles or pedestrians on Fairgrounds Road, and the truck was not

speeding. He agreed that stopping in the street momentarily was not a traffic

offense, but he described the multiple stops and starts as suspicious driving.

Officer Knopp said he thought the driver might be impaired because the truck was

starting and stopping multiple times, but there was not a good place to activate his

lights and stop when the truck pulled into the first driveway area. He also said the

driver might be lost, and he was trying to run the license plate. It was his intent to

see if the driver was impaired when he caught up with it. He had not activated his

lights because the driver had not violated any traffic laws. After Officer Knopp

turned around, the next time he saw the truck it was getting ready to pull into the

gravel lot, so he was not able to see if the driver had committed any driving offense

prior to pulling into the lot.




2
 At Thompson’s request, the court agreed to review the body camera and phone videos outside
of the courtroom. The certified record does not contain either of these videos.

                                            -5-
             Officer Knopp pulled into the gravel lot right behind the vehicle; he

claimed he stated on the body camera that his police vehicle was partially on the

roadway, although he did not put this in his report. He partially recalled Ashley

Yates asking him why he pulled them over and got out of his police vehicle,

despite having testified that the truck passengers told him they understood why he

pulled them over. He then discussed the odor of marijuana coming from the truck

and that he and two other officers thoroughly searched the truck. Officer Knopp

was aware that Thompson was paralyzed from the stomach down as he told him

this.

             On redirect examination, the Commonwealth asked why Officer

Knopp might want to question a driver after he had observed a vehicle being

driven in this manner. In response, he stated he wanted to make sure the driver

was not impaired. As a safety officer, he agreed that he provided assistance to lost

drivers, and he approached the truck to see what was going on because of the

suspicious behavior. He would activate his lights if his car was not all the way off

the road for safety purposes of approaching cars.

             On re-cross-examination, Officer Knopp agreed that there was

nothing in his citation or report that he thought the driver might be impaired before

he pulled him over. And there was nothing in his citation or report about his police




                                         -6-
vehicle being partially off the road or that he activated his lights for the safety of

people on the roadway.

             Thompson called Ashley Yates as his sole witness. She was with

Thompson in the truck during the stop. Thompson pulled more than 10 feet into

the gravel lot, and the officer pulled in right behind the truck. She did not see that

the officer’s vehicle was in the road. She recorded the exchange between herself,

Officer Knopp, and Thompson, which she provided. She said she had a

disagreement with the officer about why he pulled them over, asking “Why did

[the officer] throw blue lights on us?” She denied telling the officer that she

understood why he pulled the truck over.

             Following the hearing, Thompson filed a memorandum in support of a

motion to dismiss the charges against him due to lack of reasonable suspicion. He

argued that when Officer Knopp activated his emergency lights behind

Thompson’s vehicle, this constituted a stop. The officer did not have a reasonable,

articulable suspicion that criminal activity was taking place when he began the

investigatory stop as Thompson had not committed any traffic offense or violated

any other laws.

             The court entered its findings of fact, conclusions of law, and order on

January 6, 2020, denying Thompson’s motion. The court concluded that “the

officer did not have cause to detain or search” in this case. However, it went on to


                                           -7-
apparently apply the community safety doctrine, stating that “Police officers have a

duty to aid and protect the communities in which they serve, not only from illegal

activity, but for the general health, safety, and well-being of all citizens.” The

court relied on Officer Knopp’s testimony that he did not know why the vehicle

had stopped in the middle of the road and that, while he thought the driver of the

vehicle might be impaired, he also considered that the driver might have been lost

or experiencing a health condition. “[T]he officer would have been remiss had he

not performed his due diligence in making sure the driver did not need his

services.” The court then stated that it was not until Officer Knopp approached the

vehicle, “out of concern for the driver,” that he smelled marijuana coming from the

vehicle and suspected criminal activity was afoot. At that point, Officer Knopp

could legally detain the driver.

             Thompson moved the court to alter, amend, or vacate its order,

arguing that it had erred in both its findings of fact and its conclusions of law,

which the court denied in a calendar order entered January 9, 2020. Shortly

thereafter, Thompson filed supplemental authorities in support of his motion to

suppress related to whether a police officer’s activation of emergency lights

constitutes a show of authority resulting in a stop or seizure and related to the

community caretaking doctrine described in Poe v. Commonwealth, 169 S.W.3d 54

(Ky. App. 2005).


                                          -8-
             On February 14, 2020, Thompson entered into a guilty plea

conditioned upon his right to appeal the order denying his motion to suppress

evidence, which the court accepted. The court dismissed several charges and

amended others pursuant to the agreement. It ultimately found Thompson guilty of

first-degree possession of a controlled substance (methamphetamine), first-degree

possession of a controlled substance (cocaine), and tampering with physical

evidence, and it sentenced him to seven years’ imprisonment. The court permitted

Thompson to post an appeal bond, and this appeal now follows.

             On appeal, Thompson continues to argue that the seized evidence

should have been suppressed and the charges against him dismissed due to a lack

of a reasonable suspicion to stop his vehicle. We disagree.

             This Court’s standard of review of a ruling on a motion to suppress is

two-fold. First, a reviewing court must determine whether the lower court’s

findings of fact are supported by substantial evidence. If so, such findings are

conclusive. Kentucky Rule of Criminal Procedure (RCr) 8.27; Adcock v.

Commonwealth, 967 S.W.2d 6, 8 (Ky. 1998).

                    When reviewing a ruling on a suppression motion,
             we defer to the trial court’s findings of fact if they are not
             clearly erroneous. Findings of fact are not clearly
             erroneous if they are supported by substantial evidence.
             Simpson v. Commonwealth, 474 S.W.3d 544, 546-547
             (Ky. 2015). Substantial evidence is “evidence of
             substance and relevant consequence having the fitness to
             induce conviction in the minds of reasonable men.”

                                          -9-
             Owens-Corning Fiberglas Corporation v. Golightly, 976
             S.W.2d 409, 414 (Ky. 1998) (citations omitted).

Commonwealth v. Jennings, 490 S.W.3d 339, 346 (Ky. 2016). Second, the court

must perform a de novo review of those factual findings to determine whether the

decision is correct as a matter of law. Ornelas v. United States, 517 U.S. 690, 697,

116 S. Ct. 1657, 1662, 134 L. Ed. 2d 911 (1996); Commonwealth v. Banks, 68

S.W.3d 347, 349 (Ky. 2001).

             “At a suppression hearing, the ability to assess the credibility of

witnesses and to draw reasonable inferences from the testimony is vested in the

discretion of the trial court.” Pitcock v. Commonwealth, 295 S.W.3d 130, 132 (Ky.

App. 2009) (citing Commonwealth v. Whitmore, 92 S.W.3d 76, 79 (Ky. 2002)).

“On review, the appellate court should not reevaluate the evidence or substitute its

judgment of the credibility of the witnesses for that of the jury.” Commonwealth v.

Suttles, 80 S.W.3d 424, 426 (Ky. 2002) (citing Commonwealth v. Jones, 880

S.W.2d 544 (Ky. 1994)). “In conducting our review, our proper role is to review

findings of fact only for clear error while giving due deference to the inferences

drawn from those facts by the trial judge.” Perkins v. Commonwealth, 237 S.W.3d

215, 218 (Ky. App. 2007) (citing Whitmore, 92 S.W.3d at 79).

             Thompson’s first argument addresses the court’s failure to make any

conclusions related to whether Officer Knopp had a reasonable suspicion that

criminal activity was afoot at the time he activated his blue lights and stopped

                                         -10-
behind Thompson’s vehicle. Here, the trial court appears to have implicitly

concluded that Officer Knopp did not have a reasonable, articulable suspicion

sufficient to stop the truck at the time he activated his lights and pulled in behind it.

But because Thompson raises this issue in his brief, we shall consider it.

             In Taylor v. Commonwealth, 987 S.W.2d 302, 305 (Ky. 1998), the

Supreme Court of Kentucky addressed this area of the law, holding that:

                   In order to justify an investigatory stop of an
             automobile, the police must have a reasonable articulable
             suspicion that the persons in the vehicle are, or are about
             to become involved in criminal activity. United States v.
             Cortez, 449 U.S. 411, 101 S. Ct. 690, 66 L. Ed. 2d 621
             (1981); Commonwealth v. Hagan, Ky., 464 S.W.2d 261
             (1971). In order to determine whether there was a
             reasonable articulable suspicion, the reviewing appellate
             court must weigh the totality of the circumstances. See
             Alabama v. White, 496 U.S. 325, 110 S. Ct. 2412, 110 L.
             Ed. 2d 301 (1990).

This Court addressed the same issue in Johnson v. Commonwealth, 179 S.W.3d

882, 884 (Ky. App. 2005), overruled on other grounds by Davis v. Commonwealth,

484 S.W.3d 288 (Ky. 2016), setting forth the applicable law as follows:

                    It is well settled that an investigative stop of an
             automobile is constitutional as long as law enforcement
             officials have a reasonable suspicion – supported by
             specific and articulable facts – that the occupant of the
             vehicle has committed, is committing, or is about to
             commit an offense. Delaware v. Prouse, 440 U.S. 648,
             99 S. Ct.1391, 59 L. Ed. 2d 660 (1979); Collins v.
             Commonwealth, 142 S.W.3d 113 (Ky. 2004). In addition
             to the requirement that the stop be justified at its
             inception, the police officer’s subsequent actions must be

                                          -11-
             reasonably related in scope to the circumstances that
             gave credence to the initial stop. Terry v. Ohio, 392 U.S.
             1, 88 S. Ct. 1868, 20 L. Ed. 2d 889 (1968). “[A]n
             investigative detention must be temporary and last no
             longer than is necessary to effectuate the purpose of the
             stop.” Florida v. Royer, 460 U.S. 491, 500, 103 S. Ct.
             1319, 1325, 75 L. Ed. 2d 229, 238 (1983).

Reasonableness “is measured in objective terms by examining the totality of the

circumstances.” Ohio v. Robinette, 519 U.S. 33, 39, 117 S. Ct. 417, 421, 136 L.

Ed. 2d 347 (1996).

             Thompson relies upon the Supreme Court of Kentucky’s decision in

Strange v. Commonwealth, 269 S.W.3d 847, 851 (Ky. 2008), to support his

argument. In Strange, this Court stated the general rule that “[w]hen police

officers, by means of physical force or show of authority, in some way restrain the

liberty of a citizen, a ‘seizure’ of that person has occurred.” Id. at 851. The

question, then, is whether Officer Knopp’s activation of his lights constituted a

show of authority resulting in a seizure before the officer noticed the odor of

marijuana. But the Supreme Court has also observed that “[a] seizure does not

occur, however, if in response to a show of authority, the subject does not yield. In

that event, the seizure occurs only when the police physically subdue the subject.”

Taylor v. Commonwealth, 125 S.W.3d 216, 219-20 (Ky. 2003) (citing California v.

Hodari D., 499 U.S. 621, 111 S. Ct. 1547, 113 L. Ed. 2d 690 (1991)). We agree

with the Commonwealth that the activation of blue lights in this instance was not



                                         -12-
enough to constitute a show of authority because Officer Knopp had not restrained

Thompson’s liberty at that point.

             And the testimony is clear that Officer Knopp smelled the odor of

marijuana as soon as he began approaching Thompson’s vehicle, providing him

with the necessary basis to continue the stop. See Mayfield v. Commonwealth, 590

S.W.3d 300, 303 (Ky. App. 2019) (quoting Cooper v. Commonwealth, 577 S.W.2d

34, 36 (Ky. App. 1979), overruled on other grounds by Mash v. Commonwealth,

769 S.W.2d 42 (Ky. 1989) (“[W]hen an officer approaches a ‘car and smell[s]

marijuana smoke, he ha[s] probable cause to believe that a misdemeanor [is] being

committed[.]’”)).

             Next, Thompson argues that the trial court erred in concluding that the

community care doctrine supported the legality of the stop. The trial court did not

cite to any cases in support of this conclusion. However, as Thompson sets forth in

his brief, this doctrine is extensively explained in Poe, supra:

                    The community caretaking function was first
             articulated by the United States Supreme Court in Cady
             v. Dombrowski, 413 U.S. 433, 93 S. Ct. 2523, 37 L. Ed.
             2d 706 (1973). The Court explained the idea in the
             context of a case where the police had searched a vehicle
             without a warrant that had been removed from an
             accident scene. The search occurred later in time from
             the accident and was made to locate the driver’s, who
             was a Chicago police officer, service revolver. Id. 413
             U.S. at 437, 93 S. Ct. at 2526. The Court found the
             search not to violate Constitutional principles stating:


                                         -13-
       Because of the extensive regulation of motor
       vehicles and traffic, and also because of the
       frequency with which a vehicle can become
       disabled or involved in an accident on public
       highways, the extent of police-citizen
       contact involving automobiles will be
       substantially greater than police-citizen
       contact in a home or office. Some such
       contacts will occur because the officer may
       believe the operator has violated a criminal
       statute, but many more will not be of that
       nature. Local police officers, unlike federal
       officers, frequently investigate vehicle
       accidents in which there is no claim of
       criminal liability and engage in what, for
       want of a better term, may be described as
       community caretaking functions, totally
       divorced from the detection, investigation,
       or acquisition of evidence relating to the
       violation of a criminal statute.

Id. 413 U.S. at 441, 93 S. Ct. at 2528.

....

      . . . . In Poe’s case the issue is not whether an
inventory search meets the constitutional standard, but
whether the stop itself qualifies under the community
caretaking function.

       All courts that have considered the community
caretaking function have required, at a minimum, that the
officer’s actions must be measured by a standard of
reasonableness. . . .

      The question is was Officer Marszalek’s stop of
Poe reasonable in the circumstances. We hold it was not.
The public need in this case is slight. People commonly
become lost, if in fact Officer Marszalek’s assumption
about Poe’s driving was correct. Police officers do not

                           -14-
normally pull someone over because they believe the
operator of the vehicle needs directions. The intrusion on
the privacy of the citizen, however, is great. The
ordinary citizen would not expect a police officer to
activate his emergency lights and effect a stop with
which the citizen must comply without the stop being
supported by some sort of traffic violation or criminal
activity. Poe, of course, was free to stop the officer and
ask directions. If he had initiated the stop, we would
have a different situation.

       As others have noted, for the community
caretaking function to apply there must be some specific
and articulable facts that would lead the officer to
reasonably believe the citizen is in need of assistance.
Jestice, supra 861 A.2d at 1064. An officer’s practice
cannot provide reasonable grounds. Id. In this respect
we agree with the observation that:

      An officer’s subjective explanation for
      stopping or detaining a driver does not
      control Fourth Amendment analysis. Courts
      are required to “make an objective
      assessment of the officer’s actions” when
      determining if a stop was reasonable.

State v. Rinehart, 617 N.W.2d 842, 845 (S.D. 2000)
(Sabers, J. dissenting) (quoting United States v.
Cummins, 920 F.2d 498, 501 (8th Cir. 1990) (citing Scott
v. United States, 436 U.S. 128, 136, 98 S. Ct. 1717, 1723,
56 L. Ed. 2d 168, 177 (1978))).

       Such an objective assessment must also be applied
in the context of an argument for the community
caretaking function, otherwise, the protections afforded
by the Fourth Amendment would quickly be eroded.
Court approval of any reason related to “public need” for
stopping and detaining a citizen based on the subjective
beliefs of police officers is constitutionally insufficient.


                            -15-
                    In this case the district court found as a fact that
             Poe was stopped as a courtesy. That is, to possibly offer
             directions. After reviewing the testimony and arguments
             of the suppression hearing it cannot be held that this
             finding is clearly erroneous. Officer Marszalek himself
             stated he stopped Poe because he thought he might be
             lost.

                    But the legal conclusion drawn by the district court
             and upheld by the circuit court cannot stand. Officer
             Marszalek’s belief that Poe may need directions is not a
             valid basis to stop him in these circumstances. Officer
             Marszalek observed no traffic violations, no criminal
             activity, and no evidence such as a flat tire, flashing
             lights, jumper cables, a raised hood or any other
             indication that Poe required assistance. The community
             caretaking function does not provide justification for the
             stop in this case. Whether it would provide justification
             in other circumstances we leave for another day.

Poe, 169 S.W.3d at 57-59 (footnotes omitted).

             Based upon the holding in Poe and our review of the record, we must

disagree with Thompson’s argument, and we hold that the community care

doctrine applies in this case to support Officer Knopp’s stop. While the officer had

not observed any traffic violations or criminal activity; there was no traffic or any

pedestrians in sight; and there was no evidence that the driver needed or asked for

any assistance from him, Officer Knopp’s testimony that he suspected the driver

may have been impaired is enough to support the application of this doctrine in this

instance. Accordingly, we hold that the circuit court did not commit any error in




                                         -16-
concluding that the community care doctrine applied to justify the stop in this case

and properly denied the motion to suppress.

             For the foregoing reasons, we affirm Thompson’s conviction.

             KRAMER, JUDGE, CONCURS.

             DIXON, JUDGE, CONCURS IN RESULT ONLY.



BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

Elmer J. George                           Daniel Cameron
Luci Hurst                                Attorney General of Kentucky
Lebanon, Kentucky
                                          Lauren Lewis
                                          Assistant Attorney General
                                          Frankfort, Kentucky




                                        -17-